
	

115 HR 3245 RH: Medicare Civil and Criminal Penalties Update Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 330
		115th CONGRESS1st Session
		H. R. 3245
		[Report No. 115–448, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2017
			Mr. Bilirakis (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 6, 2017
			Reported from the Committee on Energy and Commerce
		
		December 6, 2017The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XI of the Social Security Act to increase civil money penalties and criminal fines
			 for Federal health care program fraud and abuse, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicare Civil and Criminal Penalties Update Act. 2.Increased civil and criminal penalties and increased sentences for Federal health care program fraud and abuse (a)Increased civil money penalties and criminal fines (1)Increased civil money penaltiesSection 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is amended—
 (A)in subsection (a), in the matter following paragraph (10)— (i)by striking $10,000 and inserting $20,000 each place it appears;
 (ii)by striking $15,000 and inserting $30,000; and (iii)by striking $50,000 and inserting $100,000 each place it appears; and
 (B)in subsection (b)— (i)in paragraph (1), in the flush text following subparagraph (B), by striking $2,000 and inserting $5,000;
 (ii)in paragraph (2), by striking $2,000 and inserting $5,000; and (iii)in paragraph (3)(A)(i), by striking $5,000 and inserting $10,000.
 (2)Increased criminal finesSection 1128B of such Act (42 U.S.C. 1320a–7b) is amended— (A)in subsection (a), in the matter following paragraph (6)—
 (i)by striking $25,000 and inserting $100,000; and (ii)by striking $10,000 and inserting $20,000;
 (B)in subsection (b)— (i)in paragraph (1), in the flush text following subparagraph (B), by striking $25,000 and inserting $100,000; and
 (ii)in paragraph (2), in the flush text following subparagraph (B), by striking $25,000 and inserting $100,000; (C)in subsection (c), by striking $25,000 and inserting $100,000;
 (D)in subsection (d), in the flush text following paragraph (2), by striking $25,000 and inserting $100,000; and (E)in subsection (e), by striking $2,000 and inserting $4,000.
					(b)Increased sentences for felonies involving Federal health care program fraud and abuse
 (1)False statements and representationsSection 1128B(a) of the Social Security Act (42 U.S.C. 1320a–7b(a)) is amended, in the matter following paragraph (6), by striking not more than five years or both, or (ii) and inserting not more than 10 years or both, or (ii).
 (2)AntikickbackSection 1128B(b) of such Act (42 U.S.C. 1320a–7b(b)) is amended— (A)in paragraph (1), in the flush text following subparagraph (B), by striking not more than five years and inserting not more than 10 years; and
 (B)in paragraph (2), in the flush text following subparagraph (B), by striking not more than five years and inserting not more than 10 years. (3)False statement or representation with respect to conditions or operations of facilitiesSection 1128B(c) of such Act (42 U.S.C. 1320a–7b(c)) is amended by striking not more than five years and inserting not more than 10 years.
 (4)Excess chargesSection 1128B(d) of such Act (42 U.S.C. 1320a–7b(d)) is amended, in the flush text following paragraph (2), by striking not more than five years and inserting not more than 10 years.
 (c)Effective dateThe amendments made by this section shall apply to acts committed after the date of the enactment of this Act.
			
	
		December 6, 2017
		Reported from the Committee on Energy and CommerceDecember 6, 2017The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
